Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims 
Claims 21-40 are pending.
Claims 21-40 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21,28,29,30,31,33, 36,38,39 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee WO 2017/146639 A1 relying on provisional 62300719 and in view of Novlan et al. (US-PG-PUB 2016/0227428 A1).

The application is about triggering a CSI report and is shown in fig. 13.  
    PNG
    media_image1.png
    484
    363
    media_image1.png
    Greyscale






The primary reference Mukherjee is about scheduling of control and data using multi-grant uplink sub-frame and is shown in fig. 14.

    PNG
    media_image2.png
    357
    395
    media_image2.png
    Greyscale









The secondary reference Novlan is about CSI measurement configuration reporting and is shown in fig. 12.

    PNG
    media_image3.png
    407
    553
    media_image3.png
    Greyscale












For claim 21. Mukherjee provisional application teaches a method (Murkherjee fig. 13 and [0062] a wireless device) comprising: 
Sending(Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue see also [0071]-[0072] and [0080]), by the base station to the wireless device(Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue see also [0053] UL grant which is DCI based [0071]-[0072] and [0080]), a downlink control information (DCI) indicating uplink resources in a number of one or more consecutive uplink time intervals  of the unlicensed cell(Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue in LBT environment i.e. unlicensed see also [0053] UL grant which is DCI based and  [0071]-[0072] and [0080] see also [0056] unlicensed cell), the DCI comprising a first field, a second field and one more third field (Since the structure and contents of the claimed first, second, and third fields are not specified in the claim, under the BRI, Murkherjee teaches a first field indicating a position of a first time interval in the one or more consecutive UL time intervals (bitmap, [0059]), a second field set to trigger a CSI report [inherent bit that must indicate a request for CSI report must be included in the MSF grant, [0058]), and a third field relating to LBT procedure for transmitting the first time interval (the other bit that indicates whether to puncture the UL subframe in order to create a gap for LBT, [0058] and [0080]) of the DCI [0053] as claimed. And the claimed “first time interval” that includes CSI fields reads on the subframe that is allocated to the ePUCCH which carries CSI report as disclosed in [0058-0059] of Murkherjee. Therefore, the second sending step, the determining step, and the receiving step can be addressed by [0058-0059], [0071-0072], [0080])
determining (Murkherjee [0059] MSF grant indicating location of PUSCH subframe using a bitmap), a position of a first time interval in the one or more consecutive uplink time intervals employing the first field (Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue see also [0071]-[0072] and [0080]), 
and receiving, by the base station and in the first time interval, one or more CSI fields of the unlicensed cell( Murkherjee  [0058] third field relating to LBT procedure for transmitting in the first time interval (the other bit that indicate whether to puncture the UL subframe in order to create a gap for LBT, [0058] [0080] of the DCI [0053], first time interval that includes CSI field reads on the subframe that is allocated to the ePUCCH which carries CSI report as disclosed in[0058][0059]).
when:
the second field is set to trigger a CSI report( Murkherjee inherent bit that must indicate a request for csi report must be included in MSF grant [0058]-[0059]),
and the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields( Murkherjee  [0058] third field relating to LBT procedure for transmitting in the first time interval (the other bit that indicate whether to puncture the UL subframe in order to create a gap for LBT, [0058] [0080] of the DCI [0053], first time interval that includes CSI field reads on the subframe that is allocated to the ePUCCH which carries CSI report as disclosed in[0058][0059]).
Murkherjee teaches sending (Murkherjee fig.13 step1402 [0063] Ue receiving UL grant from network node i.e. Base station which send UL grant to Ue), by a base station to a wireless device(Murkherjee fig.13 step1402 [0063] Ue receiving UL grant from network node i.e. Base station which send UL grant to Ue), comprising configuration parameters for a licensed assisted access (LAA) cell (Murkherjee [0056] grant i.e. subframe  in a LAA environment), the configuration parameters comprising one or more channel state information (CSI) parameters(Murkherjee [0058] contiguous subframe related to CSI );
But, Murkherjee does not  expressly teach Sending  by a base station to a wireless device one or more radio resource control (RRC) messages comprising configuration parameters for an unlicensed cell the configuration parameters comprising one or more channel state information (CSI) parameters.
However, Novlan from a similar field of endeavor teaches Sending  by a base station to a wireless device one or more radio resource control (RRC) messages comprising configuration parameters for an unlicensed cell the configuration parameters comprising one or more channel state information (CSI) parameters (Novlan [0097] and fig. 10 Ue receiving LAA CSI configuration from base station via higher layer signaling i.e. RRC signaling see also [0007] transmission from eNB to Ue operating in unlicensed band ).
Thus, it would have obvious to a person of ordinary skills at the time of  filling to combine the teaching of Novlan and the teaching of Murkherjee to enable the eNB to receive CSI measurement report according to a configuration transmitted to the Ue (Novlan [0007]).

For claim 28. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 21, 
Murkherjee teaches wherein the configuration parameters indicate an uplink time interval pattern configuration for performing measurements in one or more second time intervals (Murkherjee [0016] fig.10 a MSF grant having multiple subframe grant for reporting).

For claims 30. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 21, 
Murkherjee wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields (Mukherjee [0057] power control command for PUSCH transmission).

For claim 31. Murkherjee teaches a base station (Murkherjee fig. 13 and [0062] a wireless device) comprising: 
one or more processors (Mukherjee fig.12, 1206); and
 memory storing instructions (Mukherjee fig.12, 1208); that, when executed by the one or more processors, cause the base station to: 
send (Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue see also [0071]-[0072] and [0080]), to the wireless device (Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue see also [0071]-[0072] and [0080]), a downlink control information (DCI) indicating uplink resources in a number of one or more consecutive uplink times interval of the LAA cell (Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue in LBT environment i.e. unlicensed see also [0053] uplink grand which is DCI based  [0071]-[0072] and [0080] see also [0056] unlicensed cell),
the DCI comprising a first field, a second field and one more third field (Since the structure and contents of the claimed first, second, and third fields are not specified in the claim, under the BRI, Murkherjee teaches a first field indicating a position of a first time interval in the one or more consecutive UL time intervals (bitmap, [0059]), a second field set to trigger a CSI report [inherent bit that must indicate a request for CSI report must be included in the MSF grant, [0058]), and a third field relating to LBT procedure for transmitting the first time interval (the other bit that indicates whether to puncture the UL subframe in order to create a gap for LBT, [0058] and [0080]) of the DCI [0053] as claimed. And the claimed “first time interval” that includes CSI fields reads on the subframe that is allocated to the ePUCCH which carries CSI report as disclosed in [0058-0059] of Murkherjee. Therefore, the second sending step, the determining step, and the receiving step can be addressed by [0058-0059], [0071-0072], [0080])
determine (Murkherjee [0059] MSF grant indicating location of PUSCH subframe using a bitmap), a position of a first uplink time interval in the one or more consecutive uplink times interval employing the first field (Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue see also [0071]-[0072] and [0080]), 
and receive, and in the first time interval, one or more CSI fields of the unlicensed cell( Murkherjee  [0058] third field relating to LBT procedure for transmitting in the first time interval (the other bit that indicate whether to puncture the UL subframe in order to create a gap for LBT, [0058] [0080] of the DCI [0053], first time interval that includes CSI field reads on the subframe that is allocated to the ePUCCH which carries CSI report as disclosed in[0058][0059]),
when:
the second field is set to trigger a CSI report( Murkherjee inherent bit  that must indicate a request for csi report must be included in MSF grant [0058]-[0059]),
and the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields( Murkherjee  [0058] third field relating to LBT procedure for transmitting in the first time interval (the other bit that indicate whether to puncture the UL subframe in order to create a gap for LBT, [0058] [0080] of the DCI [0053], first time interval that includes CSI field reads on the subframe that is allocated to the ePUCCH which carries CSI report as disclosed in[0058][0059]).
Murkherjee teaches send (Murkherjee fig.13 step1402 [0063] Ue receiving UL grant from network node i.e. Base station which send UL grant to Ue), by a base station to a wireless device(Murkherjee fig.13 step1402 [0063] Ue receiving UL grant from network node i.e. Base station which send UL grant to Ue), comprising configuration parameters for a licensed assisted access (LAA) cell (Murkherjee [0056] grant i.e. subframe  in a LAA environment), the configuration parameters comprising one or more channel state information (CSI) parameters(Murkherjee [0058] contiguous subframe related to CSI );
But,  Murkherjee does not  expressly teach Send  to a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters for an unlicensed cell the configuration parameters comprising one or more channel state information (CSI) parameters.
However, Novlan from a similar field of endeavor teaches send, to a wireless device one or more radio resource control (RRC) messages comprising configuration parameters for an unlicensed cell the configuration parameters comprising one or more channel state information (CSI) parameters (Novlan [0097] and fig. 10 Ue receiving LAA CSI configuration from base station via higher layer signaling i.e. RRC signaling see also [0007] transmission from eNB to Ue operating in unlicensed band ).
Thus, it would have obvious to a person of ordinary skills at the time of  filling to combine the teaching of Novlan and the teaching of Murkherjee to enable the eNB to receive CSI measurement report according to a configuration transmitted to the Ue (Novlan [0007]).

For claim 33. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 31, 
Murkherjee teaches wherein the configuration parameters indicate an uplink time interval pattern configuration for performing measurements in one or more second time intervals (Murkherjee [0016] fig.10 a MSF grant having multiple subframe grant for reporting).

For claim 36 Mukherjee provisional application teaches a method (Murkherjee fig. 12 and [0062] a wireless device) comprising: 
receiving(Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue see also [0071]-[0072] and [0080]), a downlink control information (DCI) indicating uplink resources in a number of one or more consecutive uplink time intervals  of the unlicensed cell(Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue in LBT environment i.e. unlicensed see also [0053] uplink grant which is DCI based and  [0071]-[0072] and [0080] see also [0056] unlicensed cell),
 the DCI comprising a first field, a second field and one more third field (Since the structure and contents of the claimed first, second, and third fields are not specified in the claim, under the BRI, Murkherjee teaches a first field indicating a position of a first time interval in the one or more consecutive UL time intervals (bitmap, [0059]), a second field set to trigger a CSI report [inherent bit that must indicate a request for CSI report must be included in the MSF grant, [0058]), and a third field relating to LBT procedure for transmitting the first time interval (the other bit that indicates whether to puncture the UL subframe in order to create a gap for LBT, [0058] and [0080]) of the DCI [0053] as claimed. And the claimed “first time interval” that includes CSI fields reads on the subframe that is allocated to the ePUCCH which carries CSI report as disclosed in [0058-0059] of Murkherjee. Therefore, the second sending step, the determining step, and the receiving step can be addressed by [0058-0059], [0071-0072], [0080])
determining (Murkherjee [0059] MSF grant indicating location of PUSCH subframe using a bitmap), a position of a first time interval in the one or more consecutive uplink time intervals employing the first field (Murkherjee [0058]-[0059] multi-subframe MSF grant indicating transmission sequence being sent from base station to Ue see also [0071]-[0072] and [0080]), 
and transmitting , in the first time interval, one or more CSI fields of the unlicensed cell( Murkherjee  [0058] third field relating to LBT procedure for transmitting in the first time interval (the other bit that indicate whether to puncture the UL subframe in order to create a gap for LBT, [0058] [0080] of the DCI [0053], first time interval that includes CSI field reads on the subframe that is allocated to the ePUCCH which carries CSI report as disclosed in[0058][0059]).
when:
the second field is set to trigger a CSI report( Murkherjee inherent bit  that must indicate a request for csi report must be included in MSF grant [0058]-[0059]),
and the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields( Murkherjee  [0058] third field relating to LBT procedure for transmitting in the first time interval (the other bit that indicate whether to puncture the UL subframe in order to create a gap for LBT, [0058] [0080] of the DCI [0053], first time interval that includes CSI field reads on the subframe that is allocated to the ePUCCH which carries CSI report as disclosed in[0058][0059]).
Murkherjee teaches receiving (Murkherjee fig.13 step1402 [0063] Ue receiving UL grant from network node i.e. Base station which  send UL grant to Ue), by a wireless device(Murkherjee fig.13 step1402 [0063] Ue receiving UL grant from network node i.e. Base station which send UL grant to Ue), comprising configuration parameters for a licensed assisted access (LAA) cell (Murkherjee [0056] grant i.e. subframe  in a LAA environment), the configuration parameters comprising one or more channel state information (CSI) parameters(Murkherjee [0058] contiguous subframe related to CSI );
But, Murkherjee does not  expressly teach receiving  by a wireless device one or more radio resource control (RRC) messages comprising configuration parameters for an unlicensed cell the configuration parameters comprising one or more channel state information (CSI) parameters.
However, Novlan from a similar field of endeavor teaches receiving  by a base station to a wireless device one or more radio resource control (RRC) messages comprising configuration parameters for an unlicensed cell the configuration parameters comprising one or more channel state information (CSI) parameters (Novlan [0097] and fig. 10 Ue receiving LAA CSI configuration from base station via higher layer signaling i.e. RRC signaling see also [0007] transmission from eNB to Ue operating in unlicensed band ).
Thus, it would have obvious to a person of ordinary skills at the time of  filling to combine the teaching of Novlan and the teaching of Murkherjee to enable the eNB to receive CSI measurement report according to a configuration transmitted to the Ue (Novlan [0007]).

Claims 22,23,24,37,38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee WO 2017/146639 A1 relying on provisional 62300719 in view of Novlan et al. (US-PG-PUB 2016/0227428 A1) and in view of Etemad et al. (US-PG-PUB 2014/0044076 A1).

For claim 22. The combination Murkherjee and Novlan teaches all the limitations of parent claim 21, 
The combination Murkherjee and Novlan does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.
However, Etemad from a similar field of endeavor teaches wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field (Etemad [0043] CSI processes defined by field of a DCI).
Thus, it would have been obvious to a person of ordinary at the time of filling of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Nolan to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

For claim 23. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 21,
The combination of Murkherjee and Novlan does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages.
However, Etemad from a similar field of endeavor teaches wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages (Etemad [0027] CSI processes being conveyed via RRC).
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Etemad and the combined teaching of Mukherjee and Nolan to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

For claim 24 The combination of Murkherjee and Novlan teaches all the limitations of parent claim 21,
The combination of Murkherjee and Novlan does not teach wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters.
However, Etemad from a similar field of endeavor teaches wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters (Etemad [0027] CSI-RS and CSI-IM)
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Papasakellariou, Nolan to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

For claim 37 The combination Murkherjee and Novlan teaches all the limitations of parent claim 21, 
The combination Murkherjee and Novlan does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.
However, Etemad from a similar field of endeavor teaches wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field (Etemad [0043] CSI processes defined by field of a DCI).
Thus, it would have been obvious to a person of ordinary at the time of filling of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Nolan to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

For claim 38 The combination of Mukherjee and Novlan  teaches all the limitation of parent claim 36, 
                The combination of Mukherjee and Novlan  does not teach wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages.
However, Etemad from a similar field of endeavor teaches   wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the one or more RRC messages(Etemad 2014/0044076 A1 [0027] CSI processes being conveyed via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Etemad and the combined teaching of Mukherjee and Novlan  to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

For claim 39. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 36,
The combination of Murkherjee and Novlan does not teach wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters.
However, Etemad from a similar field of endeavor teaches wherein the configuration parameters comprise one or more CSI reference signal (CSI-RS) radio resource parameters and one or more CSI interference measurement (CSI-IM) resource parameters (Etemad [0027] CSI-RS and CSI-IM)
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Etemad and the combined teaching of Mukherjee, Papasakellariou, Nolan to use a CSI field in order to identify CSI process. Because Etemad teaches a method for efficiently manage CoMP communication with the Ue (Etemad [0003]).

Claims 25,40 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee WO 2017/146639 A1 relying on provisional 62300719 in view of Novlan et al. (US-PG-PUB 2016/0227428 A1) and in view of Nam et al. (US-PG-PUB 2014/0044076 A1).

For claim 25. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 21,
The combination of Murkherjee and Novlan does not teach wherein the DCI indicates the number of the one or more consecutive uplink time intervals.
 However, Nam from a similar field of endeavor teaches wherein the DCI indicates the number of the one or more consecutive uplink time intervals (Nam [0121] an index indicating PUSCH subframe scheduling the indexing is done via DCI).
	Thus, it would have been obvious to a person of ordinary at the time of filling of the application to combine the teaching of Nam and the combined teaching of Mukherjee and Nolan to use a DCI to indicate a number of PUSCH subframes. Because Nam teaches of indexing PUSCH subframe via DCI. Because Nam teaches a method for reference signal pattern design thus providing efficient spectrum utilization (Nam [0002]).

For claim 40 The combination of Murkherjee and Novlan teaches all the limitations of parent claim 36,
The combination of Murkherjee and Novlan does not teach wherein the DCI indicates the number of the one or more consecutive uplink time intervals.
However, Nam from a similar field of endeavor teaches wherein the DCI indicates the number of the one or more consecutive uplink time intervals (Nam [0121] an index indicating PUSCH subframe scheduling the indexing is done via DCI).
	Thus, it would have been obvious to a person of ordinary at the time of filling of the application to combine the teaching of Nam and the combined teaching of Mukherjee and Nolan to use a DCI to indicate a number of PUSCH subframes. Because Nam teaches of indexing PUSCH subframe via DCI. Because Nam teaches a method for reference signal pattern design thus providing efficient spectrum utilization (Nam [0002]).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee WO 2017/146639 A1 relying on provisional 62300719 in view of Novlan et al. (US-PG-PUB 2016/0227428 A1) and in view of Bou et al. (WO2016/133441).

For claim 26. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 21, 
The combination of Murkherjee and Novlan does not teach wherein at least one of the one or more third fields indicates one or more LBT procedure configuration parameters.
However, Bou from a similar field of endeavor teaches wherein at least one of the one or more third fields indicates one or more LBT procedure configuration parameters (Bou page 23 3rd and 4th paragraph a pattern of LBT being indicated by information).
Thus, it would have been obvious to a person of ordinary at the time of filling of the application to combine the teaching of Bou and the combined teaching Murkherjee and Novlan   to indicate a pattern or configuration for LBT. Because Bou teaches a method of providing efficiency and flexibility in the communication system by providing information of LBT pattern thus providing efficient spectrum utilization (Bou page 4, 2nd paragraph).

Claims  27,32 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee WO 2017/146639 A1 relying on provisional 62300719 in view of Novlan et al. (US-PG-PUB 2016/0227428 A1) and in view of Yin et al. (US-PG-PUB 2017/0280430 A1).

For claim 27. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 21, 
The combination of Murkherjee and Novlan does not teach wherein the CSI fields comprise a channel quality index (CQI), a precoding matrix indicator (PMI) and a rank indicator (RI).
However, Yin from a similar field of endeavor teaches wherein the CSI fields comprise a channel quality index (CQI), a precoding matrix indicator (PMI) and a rank indicator (RI) (Yin [0054] a UCI having a CSI which hold CQI, PMI and RI).
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Yin and the combined teaching of Murkherjee and Novlan   to use uplink control information to convey information such as CQI, PMI and RI in order to provide feedback to eNB in a timely manner. Because Yin teaches a method to provide efficient And flexible communication system thus providing efficient spectrum utilization (Yin [0005]).

For claim 32. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 31, 
The combination of Murkherjee and Novlan does not teach wherein the CSI fields comprise a channel quality index (CQI), a precoding matrix indicator (PMI) and a rank indicator (RI).
However, Yin from a similar field of endeavor teaches wherein the CSI fields comprise a channel quality index (CQI), a precoding matrix indicator (PMI) and a rank indicator (RI) (Yin [0054] a UCI having a CSI which hold CQI, PMI and RI).
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Yin and the combined teaching of Murkherjee and Novlan   to use uplink control information to convey information such as CQI, PMI and RI in order to provide feedback to eNB in a timely manner. Because Yin teaches a method to provide efficient And flexible communication system thus providing efficient spectrum utilization (Yin [0005]).

Claims  29,34 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee WO 2017/146639 A1 relying on provisional 62300719 in view of Novlan et al. (US-PG-PUB 2016/0227428 A1) and in view of  Wu (2014/0301299A1).

For claim 29. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 21, 
The combination of Murkherjee and Novlan  does not teach wherein the DCI further comprises a fourth field indicating a resource block assignment for transmitting the one or more CSI fields.
However, Wu from a similar field of endeavor teaches wherein the DCI further comprises a fourth field indicating a resource block assignment for transmitting the one or more CSI fields( Wu fig. 4 fig.1 [0023] previous DCI does not provide capability for multi-subframe grant [0025] DCI new DCI format allowing for multi-subframe grant and [0036] a sequence of bit included in DCI and each bit represent scheduling information i.e. a fourth and fifth field).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Wu and the combined the teaching of Murkherjee and Novlan  to use a DCI for multi-subframe scheduling. Because Wu teaches a method of allowing multi-subframe scheduling thus reducing overhead and allowing for efficient spectrum utilization (Wu [0023]).

For claim 34. The combination of Murkherjee and Novlan teaches all the limitations of parent claim 31, 
The combination of Murkherjee and Novlan  does not teach wherein the DCI further comprises a fourth field indicating a resource block assignment for transmitting the one or more CSI fields.
However, Wu from a similar field of endeavor teaches wherein the DCI further comprises a fourth field indicating a resource block assignment for transmitting the one or more CSI fields( Wu fig. 4 fig.1 [0023] previous DCI does not provide capability for multi-subframe grant [0025] DCI new DCI format allowing for multi-subframe grant and [0036] a sequence of bit included in DCI and each bit represent scheduling information i.e. a fourth and fifth field).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Wu and the combined the teaching of Murkherjee and Novlan  to use a DCI for multi-subframe scheduling. Because Wu teaches a method of allowing multi-subframe scheduling thus reducing overhead and allowing for efficient spectrum utilization (Wu [0023]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        



/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412